Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 09/03/2021.
Claims 1-5, 7-9 and 11-12 are under examination.


Allowable Subject Matter
Claims 1-5, 7-9 and 11-12 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 09/03/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20130145449 A1		Method and Apparatus for Providing a One-Time Password
US 9178880 B1		Gateway mediated mobile device authentication
US 9780950 B1		Authentication of PKI credential by use of a one time password and pin
US 20130179350 A1		ELECTRONIC SIGNATURE SECURITY ALGORITHMS
US 20190080060 A1		USER AUTHENTICATION METHOD AND AUTHENTICATION SYSTEM USING MATCH WITH JUNK DATA
US 20150349958 A1		A METHOD FOR PROVIDING SECURITY USING SECURE COMPUTATION
US 20120210408 A1		VERIFICATION METHOD AND SYSTEM THEREOF
US 20130262857 A1		SECURE AUTHENTICATION IN A MULTI-PARTY SYSTEM
US 20070005955 A1		Establishing secure mutual trust using an insecure password

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431